OPINION OF THE COURT
WEIS, Circuit Judge.
After declining her request to accept an assignment of her mortgage, the Department of Housing and Urban Development told plaintiff that she could have a face-to-face conference with an agency official if she telephoned for an appointment. In an affidavit plaintiff stated that she did call the agency, but was dissuaded from further action by the unidentified person who answered the phone. Relying on the fact that its records contain no notation of the call, the agency refused a renewed request for a conference. We conclude that by failing to credit the plaintiff’s uncontradict-ed affidavit in denying this de minimis accommodation, the agency action was arbitrary and capricious. Accordingly, we will vacate the district court judgment in favor of HUD and will direct that plaintiff be granted a conference.
On the record before us, after the death of Charles Armstead in 1980, his widow, the plaintiff Jean Armstead, became the sole owner of a home at 1531 Lincoln Avenue, Sharon Hill, Pennsylvania. The property is encumbered with a mortgage held by Fidelity Bond & Mortgage Company and insured by HUD under § 220 of the National Housing Act. 12 U.S.C. § 1715k.
The mortgage, originally given in 1965, is for a term of thirty years. Payments were current until September 1984, when plaintiff fell into default with a balance due of $6,300. In December of that year, Fidelity advised plaintiff that the mortgage was subject to foreclosure but that it might be eligible for assignment to HUD under the Mortgage Assignment Program. 12 U.S.C. § 1715u and 24 C.F.R. §§ 203.650.
On request, plaintiff submitted detailed information, and after review, Fidelity decided that she did not meet the prerequisites for assignment. According to Fidelity, plaintiff failed to show that the default was caused by circumstances beyond her control or that there was a reasonable prospect for resumption of regular payments. Fidelity wrote plaintiff that it would not recommend HUD accept an assignment, but that she was free to work directly with the agency.
Plaintiff then contacted HUD and, at its request, completed several pages of forms. She represented that she had last worked in February 1979, when she had left employment to care for her seriously-ill husband. After his death, she had suffered a *280mild heart attack and subsequently was denied employment because of her health. Her daughter and grandson who live with her, had received Social Security payments until 1982, when those benefits were terminated. The three presently receive $358 monthly from the Pennsylvania Department of Public Welfare.
After considering this and other information, the HUD office in Philadelphia sent a letter to plaintiff on March 29, 1985, explaining that it had decided not to accept an assignment of the mortgage “at this time.” However, the letter requested additional data to aid in evaluating whether the default had been caused by circumstances beyond her control and whether she would be “able to catch up on [her] mortgage payments in the future.”
The letter continued, “[b]efore we can make a final decision we need the following information,” and requested various items bearing on the plaintiffs financial situation as well as her physical condition. Finally, the letter said, “[y]ou have a right to discuss our decision at a face-to-face meeting with us. YOU MUST ASK FOR THIS MEETING BEFORE April 13, 1985 .... When you call or write to request a meeting, we will set a time and place ____ IF YOU WANT TO HAVE A MEETING, call Mr. Albert Aladjem at [phone number] or write to us ____ If we do not hear from you by April 13, 1985, we will think that you accept our preliminary decision as correct.”
Plaintiff contends that she did call the agency, but HUD denies it. On April 25, HUD wrote Fidelity stating that plaintiff had not appealed the preliminary negative decision to refuse assignment.
When Fidelity began foreclosure proceedings in August, plaintiff consulted the Delaware County Legal Assistance Association. In a letter dated August 13, 1985, the attorneys described the plaintiffs April call to HUD. A woman who answered the telephone had advised plaintiff that the agency would not be able to take the assignment because of her income level, and therefore a conference was never held. The Legal Assistance Associates requested HUD to reconsider the case. HUD responded two weeks later, refusing to reopen.
Plaintiff then filed a complaint in the district court, asking that HUD be required to conduct a conference and accept an assignment. The district court granted summary judgment for HUD, concluding that it did not err in declining an assignment of the mortgage and that evidence supported its determination that plaintiff had not requested a conference before April 13, 1985.
On appeal, plaintiff does not ask us to reassess the merits of HUD’s decision to decline an assignment, but limits her arguments to the agency’s refusal to reopen the case and grant the face-to-face conference.
The plaintiff’s right to a conference with a HUD representative is granted by regulation. 24 C.F.R. § 203.654(c). When the agency’s preliminary review does not favor assignment, the mortgagor may present additional data by mail or phone, “or alternatively, ... shall be entitled to present such information or argument in person at a conference.” The regulations further provide that the conference “shall not be an adversary proceeding or subject to formal rules of evidence.” 24 C.F.R. § 203.-656. The mortgagor may be represented by an attorney and present oral or documentary information.
Also pertinent to the issue before us are a number of provisions in HUD handbook 4330.2. They state that if the mortgagor later contacts the agency and “indicates ‘good cause’ for not requesting a conference within the time limit, the Field Office shall proceed with its consideration.” That process includes contacting the mortgagee to delay foreclosure and “where the mortgagee agrees to such delay, [the agency] shall accord the mortgagor a full HUD review.” (4-6(c), 4 — 3(b)).1
I.
Administrative agencies perform duties that may be characterized as rulemaking or *281adjudication, but they also engage in activity that has been termed “informal action.” As Professor Davis writes, “[ajgencies do not necessarily either adjudicate or make rules when they initiate, investigate, threaten, publicize, conceal, plan, recommend, and supervise____ [T]he general understanding continues that some informal action is neither adjudication or rule-making.” K. Davis, Administrative Law Treatise § 1:4 (1978).
Characterization of agency action is important in determining the appropriate standard of judicial review. In some instances where the agency “action is adjudicatory in nature and the agency factfinding procedures are inadequate,” the district court may conduct a de novo review. Citizens to Preserve Overton Park, Inc. v. Volpe, 401 U.S. 402, 415, 91 S.Ct. 814, 823, 28 L.Ed.2d 136 (1971). Plaintiff argues that the decision not to reopen her case is an adjudication and therefore the district court should have used the de novo test.
The Administrative Procedure Act defines “adjudication” as an “agency process for the formulation of an order,” 5 U.S.C. § 551(7), and defines “order” as a “final disposition ... of any agency in a matter other than rule making.” 5 U.S.C. § 551(6).
HUD, on the other hand, insists that because the statute does not require a formal adjudicatory hearing in the mortgage assignment program, its decision in this case should be treated as informal agency action reviewable under the arbitrary and capricious standard of 5 U.S.C. § 706(2)(A). The court of appeals in Anderson v. United States Dep’t of Housing and Urban Development, 701 F.2d 112 (10th Cir.1983), concluded that HUD’s determination not to accept an assignment was reviewable as informal agency action. In that case, however, the HUD action was taken only after the court had ordered a face-to-face conference between the mortgagor and the agency.
Plaintiff argues that the agency decision finding lack of good cause to reopen a case bears some indicia of an adjudication. Although that position has some merit, we need not decide the question. We will assume without deciding that the arbitrary and capricious standard applies here.
We will also accept HUD’s position that the record on review consists of the administrative record, supplemented by the affidavits filed in the district court. “The administrative record together with the supporting affidavits provides a sufficient basis to show how the decision was reached and will not frustrate judicial review____ [TJhese affidavits were provided to explain the information which was available to these decisionmakers at the time the decision was being made.” Brief for HUD at 10.
Plaintiff filed an affidavit in the district court, asserting that she had called the telephone number listed in HUD’s letter before April 13, 1985, as directed. The telephone was answered by a woman “who stated that it was the Department of Housing & Urban Development.” The woman asked for the amount of the plaintiff’s income and, when told what it was, said that her “income was too low for HUD to be of assistance.” The affidavit continues, plaintiff “did not know that there was anything further that I could do to provide for the processing of my assignment.” The plaintiff’s affidavit clearly set out the facts establishing her compliance with HUD’s letter.
HUD filed two responsive affidavits. The first by Albert Aladjem, designated in HUD’s March letter as the person plaintiff should call, stated that she had not contacted him personally, either by telephone or in writing, about the face-to-face conference. Nor had he received any messages from anyone in the HUD office that plaintiff had telephoned.
The second affidavit was given by Joanne Peake, Aladjem’s supervisor. She did not speak with plaintiff at any time, nor had she been advised of any calls after January 25, 1985, when the file showed that plaintiff had telephoned Dianne Whit-tington, the HUD assignment clerk.2 The *282Peake affidavit also described the “usual practice” of the office to refer calls from mortgagors to “the servicer assigned the file, or if the servicer is unavailable and an immediate response is required, the call is transferred to a supervisor.” Further, it is “the usual practice ... to make a record in the mortgagor’s file of any telephone conversations,” yet the only notation in the plaintiff’s file was that of January 25,1985.
We have no reason to doubt the honesty of any of the three affidavits, and the alleged facts are not contradictory. We will accept each of the affidavits as truthful. That of Mr. Aladjem adds nothing to the case because he asserts only that he never talked to plaintiff, and on that point, the same is true of the Peake affidavit. However, plaintiff does not contend that she ever spoke to either Peake or Aladjem.
Plaintiff does say under oath that she talked to a woman who answered the phone at the HUD office. The agency fails to controvert this statement, and relies instead on its “usual practice” to log telephone calls from mortgagors. Because the plaintiff’s file contains no notation, HUD says plaintiff did not call.
Based on the record before us, HUD failed to canvass the female employees in the office to determine if any of them had spoken to plaintiff. Nor did defendant inform us how many female employees work in the Philadelphia office or the number who have access to the telephones.3
The weakness of HUD’s defense is glaring. We need not cite authority to support our conviction that the “usual practice” is not always followed in offices, private or governmental, large or small. The people at work there are not automatons; they are human beings, not immune from lapses in procedure because of distractions, overwork, forgetfulness, carelessness, or other foibles to which we are all vulnerable.
That something should have been done does not prove that it was done, but that is precisely the fallacy on which HUD relies to deny plaintiff a hearing. Resting a decision on such an unsupportable ground is a classic example of arbitrary and capricious conduct.
In addition, the HUD manual provides that reopening should be granted when a mortgagor presents “good cause”. The provisions of the HUD manual were not published in the Federal Register, as the Administrative Procedure Act mandates, and therefore do not constitute valid regulations. Furthermore, the sections relevant here are interpretive, rather than substantive in nature, and therefore, are not binding on either the agency or this court. Daughters of Miriam Center for the Aged v. Mathews, 590 F.2d 1250, 1258 (3d Cir. 1978); Concerned Residents of Buck Hill Falls v. Grant, 537 F.2d 29, 38 (3d Cir. 1976); McCullough v. Redevelopment Auth. of the City of Wilkes-Barre, 522 F.2d 858, 867 n. 27 (3d Cir.1975).
Although not binding, the manual sections are nevertheless instructive and may serve “as indicia of whether the evaluation procedures adopted in a particular case are ‘arbitrary and capricious.’ ” Concerned *283Residents of Buck Hill Falls, 537 F.2d at 38.
The plaintiff’s unrefuted representation that she timely called the HUD office and was dissuaded from speaking to Aladjem by an unidentified HUD employee is “good cause.” The record makes it obvious that plaintiff is not a person acquainted with the arcane skills of statutory and regulatory construction needed to determine her eligibility for relief under the Mortgage Assignment Program. It requires no straining of credulity, and but a modicum of understanding, to accept the likelihood that she believed the statement of the unknown HUD employee that nothing further could be done. The misleading opinion of the HUD employee certainly constitutes “good cause” and should have guided the decision on reopening. HUD’s failure to consider this important aspect of the plaintiff’s case reinforces our conclusion that the decision was arbitrary and capricious. Frisby v. United States Dep’t of Housing and Urban Development, 755 F.2d 1052, 1055 (3d Cir.1985).
We are compelled to comment on the inexcusable waste of resources by the governmental agency in this case. Had plaintiff been granted the hearing she requested, we would expect that it would have taken about a half-hour of a HUD representative’s time. Rather than extend this slight consideration, the agency refused to honor the plaintiff's entirely reasonable request and thus precipitated this lawsuit.
Even after the litigation had begun, HUD persisted on its obstinate course. As late as the date of oral argument in this court, the agency rebuffed our suggestion that the case be mooted by an offer to conduct a hearing. The expenditure of valuable time by the U.S. Attorney’s office, the district court, and this court as well is out of all proportion to the insignificant effort by HUD that would have resolved the issue.
We are well aware of the necessity for observing orderly procedures so that tax funds are used in the most efficient fashion. But in its wooden refusal to credit a citizen’s uncontradicted assertions of compliance with its requirements, the agency has undermined its own efficiency and unnecessarily disrupted the work of other governmental bodies as well.
Equally distressing is the lack of sympathetic consideration for a citizen whose plight, together with that of many others, led Congress to enact the remedial statute which HUD must implement. This unresponsive stance is especially egregious here where plaintiff holds substantial equity, owing now only about $7,000 on the mortgage while her home is valued at approximately $45,000.
In this year when we celebrate the two hundredth anniversary of the Constitution, we do well to remember that it begins with “We the People.” It is they who have granted authority to government and are to be served by it. To assure continued recognition of that relationship, the Constitution contains a combination of checks and balances. When one branch of the government fails in its duty, another may have the duty to correct the situation. If a government agency fails in its mission to extend to all citizens, poor as well as wealthy, the consideration to which they are entitled by law, the courts have the responsibility to step in and correct the dereliction. We regret that it has been necessary to do so here.
We will vacate the judgment of the district court and direct that HUD grant a face-to-face conference with plaintiff and give fair, objective, and impartial consideration to her case.

, At oral argument, we were advised by plaintiffs counsel that at his request, the mortgagee had agreed to suspend foreclosure until resolution of the dispute with HUD.


. The documented phone call to Ms. Whitting-ton occurred more than two months before *282plaintiff received the letter of March 29, 1985, and consequently could not have been in response to the notice about a conference.


. The dissent notes that under Fed.R.Evid. 803(7), absence of an entry in relevant business records may be used to prove the non-existence or non-occurrence of a matter. The Rule allows such evidence as an exception to the hearsay rule. The admission of such evidence, however, depends upon presentation of a proper foundation, and exclusion may result where circumstances "indicate lack of trustworthiness.” In Stevenson v. Linens of the Week, 688 F.2d 93 (D.C.Cir.1982), negative record evidence was found insufficient when it did not meet the "specificity of the claimant's evidence and allegations." See also United States v. Robinson, 544 F.2d 110 (2d Cir.1976) (not admissible when records "confused" and “indefinite.”) See also 4 Louisell, Federal Evidence 714 (1980).
Plaintiff has pointed to one record of HUD which does not contain complete information (see Appendix at 82). It is significant, also, that the HUD affidavit refers to its "usual practice” of logging phone calls, rather than a “regular practice.” Nor does it declare who has the responsibility of entry or when the entries are made. Moreover, as we have noted, plaintiffs testimony is direct and specific. In short, although negative evidence may be admissible in appropriate circumstances, that does not justify HUD’s position on this record.